Exhibit 10.24

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, Casual Male Retail Group, Inc., and Linda B. Carlo (“Executive”)
entered into a certain Employment Agreement dated as of July 9, 2003,
(hereinafter referred to as the “Agreement”); and

 

WHEREAS, Company and Executive wish to amend, modify and/or restate certain
terms, provisions, conditions, and covenants of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the promises,
covenants, conditions and agreements contained herein, and for One Dollar
($1.00) and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the Company and Executive
hereby agree to amend the Agreement as follows:

 

1. Section 2 of the Agreement is hereby deleted in its entirety and the
following is hereby substituted in lieu thereof:

 

“2.    TERM

 

The term of employment under this Agreement shall begin on August 4, 2004
(“Employment Date”) and shall continue for a period of two (2) years from that
date subject to prior termination in accordance with the terms hereof.”

 

2. Section 3(a) of the Agreement is hereby deleted in its entirety and the
following is hereby substituted in lieu thereof:

 

“3.    COMPENSATION

 

(a) As compensation for the employment services to be rendered by the Executive
hereunder, the Company agrees to pay to Executive, and Executive agrees to
accept, payable in equal installments in accordance with Company practice, an
annual base salary of $303,000.00 effective as of May 1, 2004.”

 

3. Except as herein specifically modified and amended, all of the terms,
provisions, conditions, and covenants of the Agreement shall continue in full
force and effect and shall be deemed unchanged except to the extend modified and
amended herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as a sealed instrument, in any number of counterpart
copies, each of which shall be deemed an original for all purposes, as of the
day and year first written below.

 

CASUAL MALE RETAIL GROUP, INC. (Company)

 

By:   /s/    DAVID A. LEVIN                                June 29, 2004    

David A. Levin

President and

Chief Executive Officer

      Date By:   /s/    DENNIS R. HERNREICH                     June 29, 2004  
 

Dennis R. Hernreich

Secretary

      Date    

 

EXECUTIVE

 

 

/s/    LINDA B. CARLO                        

      June 29, 2004     Linda B. Carlo       Date